DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-13) in the reply filed on 10/25/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2022/0238675 and Li hereinafter).
As to claims 1, 2, 4, 10, and 11: Li discloses [claim 1] a method of forming a metal oxide semiconductor field effect transistor, the method comprising: providing a semiconductor substrate (200; Fig. 4B; [0102]) having a gate trench (203; [0103]) formed therein; performing an ion implantation process (ion injection process; Figs. 4C and 4D; [0110]) on upper portions of sidewalls of the gate trench to make the upper portions more susceptible to oxidation ([0111]; high oxidation efficiency in region 260 (implanted region)) relative to non-implanted lower portions of the sidewalls; and performing an oxidation process ([0116]; Fig. 4F) on surfaces of the substrate, wherein the implanted upper portions of the sidewalls develop a thicker layer of oxidation (210b; [0116]-[0118]) relative to the non-implanted lower portions of the sidewalls (210a; [0116]-[0118]); [claim 2] wherein the ion implantation process comprises directing an ion beam at the substrate at oblique angles relative to a top surface of the substrate ([0115]; Figs. 4C and 4D); [claim 4] wherein the ion beam is directed at the substrate in two opposing directions ([0115]; Figs. 4C and 4D); [claim 10] further comprising depositing a capping layer (230; Fig. 4G; [0126]) in the gate trench; [claim 11] further comprising performing a planarization process (CMP; [0127]) on the capping layer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
Claim 3 recites wherein the oblique angles are in a range of 20 degrees to 65 degrees.  
Li discloses in [0115] that the angle should be less than or equal to 80 degrees. 
	Therefore, as the claimed range overlaps or lies inside the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 5-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lin (US 2022/0223601 and Lin hereinafter).
As to claims 5-9 and 12: Although the method disclosed by Li shows substantial features of the claimed invention (discussed in paragraph 7 above), it fails to expressly disclose:
	[claim 5] further comprising depositing a work function metal layer in the gate trench; [claim 6] wherein the work function metal layer is formed of one of TiN, TiAlC, are TiC; [claim 7] further comprising recessing the work function metal layer to a predetermined height; [claim 8] further comprising depositing a polysilicon layer on top of the work function metal layer; [claim 9] further comprising recessing the polysilicon layer to a predetermined height; [claim 12] wherein the oxidation process comprises one of in-situ steam generation, rapid thermal oxidation, atomic layer deposition, physical vapor deposition, and chemical vapor deposition.  
	Li discloses in [0041] that the trench gate transistor is for a memory device. 
	Lin discloses in [0001] that the trench gate transistor is for a memory device. 
	Lin discloses [claim 5] further comprising depositing a work function metal (110; Fig. 2; [0019] and [0021]; 110 can be TiN, which is a work function metal) layer in the gate trench; [claim 6] wherein the work function metal layer is formed of one of TiN, TiAlC, are TiC (110; Fig. 2; [0019] and [0021]; 110 can be TiN, which is a work function metal); [claim 7] further comprising recessing the work function metal layer to a predetermined height ([0023]; etch back process); [claim 8] further comprising depositing a polysilicon layer ([0036]; Fig. 1M; 122 is formed on top of 110 as it is formed over) on top of the work function metal layer; [claim 9] further comprising recessing the polysilicon layer to a predetermined height ([0036]; etching back); [claim 12] wherein the oxidation process comprises one of in-situ steam generation, rapid thermal oxidation, atomic layer deposition, physical vapor deposition, and chemical vapor deposition ([0020]; in-situ steam generation, CVD, or ALD).  
Given the teachings of Lin, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Li by employing the well known or conventional features of trench gate transistor fabrication, such as displayed by Lin, by employing a work function layer comprising TiN on top of a dielectric formed by ISSG that is etched back with an etched back polysilicon layer on top of the work function layer in order to provide a trench gate transistor that has reduced gate induced drain leakage ([0041]).
	
As to claim 13: Li discloses a method of forming metal oxide semiconductor field effect transistors, the method comprising: providing a semiconductor substrate (200; Fig. 4B; [0102]) having a first gate trench (left 203; [0103]) and a second gate trench (right 203; [0103]) formed therein; performing an ion implantation process (ion injection process; Figs. 4C and 4D; [0110]) on upper portions of sidewalls of the first and second gate trenches to make the upper portions more susceptible to oxidation ([0111]; high oxidation efficiency in region 260 (implanted region)) relative to non-implanted lower portions of the sidewalls; performing an oxidation process ([0116]; Fig. 4F) on surfaces of the substrate, wherein the implanted upper portions of the sidewalls develop a thicker layer of oxidation (210b; [0116]-[0118]) relative to the non-implanted lower portions of the sidewalls (210a; [0116]-[0118]).
Li fails to expressly disclose where the oxidation process is one of in- situ steam generation, rapid thermal oxidation, atomic layer deposition, physical vapor deposition, and chemical vapor deposition, and depositing work function metal layers in the first and second gate trenches.
Li discloses in [0041] that the trench gate transistor is for a memory device. 
	Lin discloses in [0001] that the trench gate transistor is for a memory device. 
	Lin discloses wherein the oxidation process is one of in-situ steam generation, rapid thermal oxidation, atomic layer deposition, physical vapor deposition, and chemical vapor deposition ([0020]; in-situ steam generation, CVD, or ALD); and depositing work function metal layers (110; Fig. 2; [0019] and [0021]; 110 can be TiN, which is a work function metal) in the first and second gate trenches.
Given the teachings of Lin, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Li by employing the well known or conventional features of trench gate transistor fabrication, such as displayed by Lin, by employing a work function layer comprising TiN on top of a dielectric formed by ISSG that is etched back with an etched back polysilicon layer on top of the work function layer in order to provide a trench gate transistor that has reduced gate induced drain leakage ([0041]).
Li in view of Lin fail to expressly disclose where the ion implantation process comprising directing an ion beam at the substrate at oblique angles in a range of 20 degrees to 65 degrees relative to a top surface of the substrate.
Li discloses in [0115] that the angle should be less than or equal to 80 degrees. 
	Therefore, as the claimed range overlaps or lies inside the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813